LEMMON, Judge,
concurs and assigns reasons.
In my view more appropriate relief in this case would have been partial reduction in support payments over the 10 to 12 weeks of anticipated disability.1 Nevertheless, I cannot say the trial judge abused his discretion by ordering complete suspension for eight weeks.

. This would have given the father some relief while not completely eliminating support necessary for the child. The father had never missed a previous support payment and was apparently in good faith. However, his use of $1,000.00 in savings to pay part of the hospital bill and $2,800.00 in collision insurance proceeds for the cash purchase of a replacement car, while allowing nothing for child support out of these funds, suggests at least unwise evaluating of priorities.